                Case 1:17-cv-00395-EPG Document 95 Filed 05/29/20 Page 1 of 1



 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7
     TRENELL MONSON,                               Case No. 1:17-cv-00395-EPG (PC)
 8
                    Plaintiff,                     ORDER DENYING PLAINTIFF’S
 9                                                 MOTIONS FOR THIRD PARTY
           v.                                      SUBPOENA
10
     R. MELKONIAN,                                 (ECF NOS. 93 & 94)
11
                   Defendant.
12

13            Trenell Monson, the plaintiff in this action, is proceeding pro se and in forma pauperis.
14   Plaintiff is currently incarcerated at United States Penitentiary, Lompoc.
15            On May 28, 2020, Plaintiff filed two motions for a third party subpoena. (ECF Nos. 93
16   & 94).
17            Plaintiff’s motions will be denied. Non-expert discovery closed in this case on
18   September 20, 2019 (ECF No. 47), and Defendant filed his motion for summary judgment on
19   January 17, 2020 (ECF No. 77). Plaintiff does not explain why he should now be allowed to
20   conduct additional non-expert discovery.
21            Accordingly, IT IS ORDERED that Plaintiff’s motions for a third party subpoena are
22   DENIED.
23

24
     IT IS SO ORDERED.

25
        Dated:      May 29, 2020                                /s/
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
